Citation Nr: 1038554	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for hemorrhoids.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a head injury.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for a hip disability.

6.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left ankle disability.

7.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disability.

8.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

9.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

10.  Entitlement to service connection for degenerative joint 
disease of the left foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty with the U.S. Marine 
Corps from January 1, 1974 to April 25, 1974.  According to a 
September 1974 Administrative Decision, the Veteran's discharge 
in April 1974 was considered to have been issued under honorable 
conditions.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in June 2010, 
and a transcript of the hearing is of record.  

Additional VA medical evidence was added to the claims files in 
June 2010, which is after the most recent supplemental statement 
of the case, along with a written waiver of RO consideration of 
this evidence.  See 38 C.F.R. § 20.1304 (2009).

For reasons discussed hereinbelow, the issues of whether new and 
material evidence has been received to reopen claims for service 
connection for a back disability, a hip disability, a left ankle 
disability, and a left knee disability, as well as the issues of 
entitlement to service connection for residuals of a head injury, 
for PTSD, for degenerative joint disease (DJD) of the cervical 
spine, and for DJD of the left foot are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The original claims of service connection for hemorrhoids and 
residuals of a head injury were denied by an unappealed rating 
decision in December 1991; reopening of the claims was 
subsequently denied by an unappealed rating decision in April 
1995.  Reopening of the claim for service connection for 
residuals of a head injury was denied by the Board in May 2003.

2.  The additional evidence received subsequent to the April 1995 
rating decision is cumulative or redundant of evidence previously 
of record and by itself or in connection with the evidence 
previously assembled does not raise a reasonable possibility of 
substantiating the claim of service connection for hemorrhoids.  


3.  The additional evidence received subsequent to the May 2003 
Board decision is not cumulative or redundant of evidence 
previously of record and by itself or in connection with the 
evidence previously assembled raises a reasonable possibility of 
substantiating the claim of service connection for residuals of a 
head injury.  


CONCLUSIONS OF LAW

1.  The April 1995 rating decision which denied entitlement to 
service connection for hemorrhoids is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received to reopen the 
claim for service connection for hemorrhoids.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2009).  

3.  The May 2003 Board decision which denied entitlement to 
service connection for residuals of a head injury is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  Evidence received since the May 2003 decision is new and 
material with respect to the issue of service connection for 
residuals of a head injury and the claim of entitlement to 
service connection for residuals of a head injury is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided.  

With respect to the matter of the submission of new and material 
evidence, although VA's duty to assist is circumscribed, the 
notice provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims (Court) 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's duty 
to notify a claimant who had submitted a complete or 
substantially complete application, apply to those claimants 
who seek to reopen a claim by submitting new and material 
evidence pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in April 2007, prior to adjudication, which provided the 
requirements needed to reopen a claim based on new and material 
evidence and the requirements needed to establish entitlement to 
service connection.   

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  No additional private medical records 
were subsequently added to the claims files.  

With respect to whether new and material evidence has been 
presented to reopen the claim for service connection, in Kent. v. 
Nicholson, 20 Vet. App. 1 (2006), the Court established 
significant requirements with respect to the content of the duty 
to assist notice under the VCAA which must be provided to a 
veteran who is petitioning to reopen a claim.

The Court held that VA must notify a veteran of the evidence and 
information that is necessary to reopen the claim and VA must 
notify a veteran of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought.  The Court also held that VA's obligation to 
provide a veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that the 
prior claim was finally denied.

The question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the context 
of a claim to reopen, VA to examine the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.

In this case, the April 2007 VCAA notification letter complies 
with the holding in Kent.  The RO informed the Veteran that the 
claims for service connection for hemorrhoids and residuals of a 
head injury were originally denied because the claimed 
disabilities were not incurred in or aggravated by military 
service.

The Veteran was also informed in the April 2007 letter that an 
appropriate disability rating and effective date would be 
assigned if a service connection claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to a claim 
to reopen, VA's duty to assist the Veteran in the development of 
his claims is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  

The Board concludes that all available evidence that is 
pertinent to the claims addressed below has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issues.  The Veteran has been given 
ample opportunity to present evidence and argument in support 
of his claims to reopen, including at his personal hearing in 
June 2010.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2009).  

As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded his due 
process rights in the development of evidence through testimony.  
At the June 2010 hearing the Veteran was afforded an extensive 
opportunity to present testimony, evidence, and argument.  The 
transcript reveals an appropriate colloquy between the Veteran 
and the undersigned, in accordance with Stuckey v. West, 13 Vet. 
App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) 
(relative to the duty of hearing officers to suggest the 
submission of favorable evidence).  The transcript also reflects 
that the Veterans Law Judge conducted the hearing in accordance 
with the statutory duties to "explain fully the issues and 
suggest the submission of evidence which the claimant may have 
overlooked and which would be of advantage to the claimant's 
position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently 
explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 
(2010).


Analysis of the Claims

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").
The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot 
be reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see 
also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The issues of service connection for hemorrhoids and residuals of 
a head injury were denied by an unappealed rating decision in 
December 1991 because there was no evidence of chronic disability 
in service; reopening of the claim was subsequently denied by an 
unappealed rating decision in April 1995 because there was no new 
and material evidence.  Reopening of the claim for service 
connection for residuals of a head injury was denied by the Board 
in May 2003 because no new and material evidence had been 
received.  The Veteran attempted to reopen the claims for service 
connection for hemorrhoids and for residuals of a head injury in 
December 2006.

The evidence on file at the time of the April 1995 rating 
decision consisted of the Veteran's service treatment records, 
including his December 1973 enlistment medical history and 
examination reports; and private treatment records dated in 
1994.

Evidence received between April 1995 and May 2003 consisted of 
private medical reports dated from June 1976 to April 1983 and 
a transcript of a travel board hearing in January 2003.

Evidence received after May 2003 consists of VA treatment 
records dated from June 2005 to May 2010, a transcript of the 
Veteran's travel board hearing in June 2010, and written 
statements by and on behalf of the Veteran.

According to information received from the National Personnel 
Records Center in December 1991, the Veteran's service medical 
records had been sent to VA.  The Veteran's service treatment 
records do not contain any complaints or medical findings of 
hemorrhoids or a head injury.  The Veteran was released from 
service on an administrative discharge on April 25, 1974, 
after less than four months of service, because he was 
considered unfit for service due to possession of marijuana.  
His initial discharge under conditions other than honorable 
was subsequently upgraded to an honorable discharge.

February and March 1994 treatment records from P. Huffman, 
M.D., reveal that the Veteran complained of neck, low back, 
left leg, and left foot disability due to allegedly being 
beaten by his sergeant in service, which he said resulted in a 
skull fracture.  X-rays of the neck and low back were 
considered normal, and the diagnoses were lumbalgia and 
cervicalgia.  The Veteran submitted a statement in March 1995 
on his injuries in service due to physical abuse.

The evidence received after May 2003 includes a VA outpatient 
report in which it was noted that the veteran did not have 
external hemorrhoids.  Treatment records for May 2010 contain 
an assessment of a head injury, and there is an impression in 
May 2010 that it was possible that the Veteran had a 
concussion when he was allegedly hit on the head with a night 
stick in 1974.  A CT scan of the brain in May 2010 was 
reported to be essentially negative.  

In order for the Veteran's claims to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence as to 
any aspect of the Veteran's claim that was lacking at the time of 
the last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to 
be evidence that the Veteran currently has hemorrhoids or 
residuals of a head injury due to an event or incident of his 
period of active service.  

With respect to the issue of service connection for 
hemorrhoids, the evidence submitted since April 1995 is not 
new and material because there is no medical evidence of 
hemorrhoids.  In fact, it was reported in June 2005 that the 
Veteran did not have external hemorrhoids.

The additional evidence received since the April 1995 RO decision 
does not relate to the unestablished facts necessary to 
substantiate the claim for service connection for hemorrhoids by 
showing a link between a current disability and service, nor does 
it raise a reasonable possibility of substantiating the claim.  
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that evidence 
of the claimant's current condition is not generally relevant to 
the issue of service connection, absent some competent linkage to 
military service).  

The Board has considered the Veteran's June 2010 testimony and 
the written contentions on file.  However, the Veteran has not 
provided any specific contention on his claim for service 
connection for hemorrhoids.    

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), it was 
held that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Here, however, as there is 
no current medical evidence of hemorrhoids, none of the above 
criteria has been satisfied.

Accordingly, the Board finds that the claim for service 
connection for hemorrhoids is not reopened.

With respect to the issue of service connection for residuals 
of a head injury, the evidence received by VA after May 2003 
is new and material.  The May 2010 reports are new because 
they have not previously been received by VA and they are 
material because they refer to a possible head injury in 
service, which raises a reasonable possibility of 
substantiating the claim for service connection for residuals 
of a head injury.  Therefore, new and material evidence has 
been submitted; and the claim for service connection for 
residuals of a head injury is reopened.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for residuals of a head injury, the 
appeal to this extent is allowed, subject to further action as 
discussed hereinbelow.  

As new and material evidence has not been submitted to reopen the 
claim of service connection for hemorrhoids, the appeal is 
denied.


REMAND

The Board has found that the Veteran has submitted new and 
material evidence to reopen his claim of entitlement to service 
connection for residuals of a head injury.  Accordingly, the 
claim for service connection for residuals of a head injury 
should be considered by the RO on a de novo basis prior to any 
further action by the Board.  Curry v. Brown, 7 Vet. App. 59, 67 
(1994); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The Veteran's essential contention is that a head injury, a back 
disability, a cervical spine disorder, a hip disorder, a left 
knee disability, PTSD, and DJD of the left foot all are the 
result of one or more personal assaults he sustained in service.  

Under 38 C.F.R. § 3.304(f)(3) (now, recodified as 38 C.F.R. § 
3.304(f)(5) per 73 Fed. Reg. 64,210 (Oct. 29, 2008) and 75 Fed. 
Reg. 39843 (July 13, 2010)), VA may submit any evidence it 
receives to a mental health professional for an opinion as to 
whether a personal assault occurred.  VA treatment records for 
March 2010 report the Veteran's contentions of a personal assault 
in service and include the diagnosis of rule out PTSD.  However, 
there has been no nexus opinion by a mental health care 
professional as to whether a personal assault occurred.  

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  38 C.F.R. § 3.304(f)(5).

A VA examination will therefore be directed in accordance with 38 
C.F.R. § 3.304(f)(3).  

It follows that if a VA examiner concludes that the Veteran was 
subject to one or more personal assaults as he has alleged, such 
a report would necessarily tend to substantiate the Veteran's 
report of the incurrence of the other disorders at issue.

Although DJD of the left foot was diagnosed by Dr. Hill in March 
1994, at which time it was noted that the Veteran claimed that he 
incurred his disability due to a physical assault in service, 
there is no nexus opinion on file on whether the Veteran has DJD 
of the left foot due to service.

The issues of whether new and material evidence has been received 
to reopen claims for service connection for a back disability, a 
hip disability, a left ankle disability, and a left knee 
disability, as well as the issue of entitlement to service 
connection for DJD of the cervical spine, are inextricably 
intertwined with the reopened issue of service connection for 
residuals of a head injury and the issue of service connection 
for PTSD because the Veteran has contended that he incurred head 
injuries, PTSD, and musculoskeletal disabilities as a result of 
severe personal assaults in service; therefore, these issues 
cannot be adjudicated by the Board until it is determined whether 
a personal assault occurred in service and the issues of service 
connection for residuals of a head injury and PTSD are addressed.  
If it is concluded that one or more personal assaults occurred in 
service, it would need to be determined what disabilities, if 
any, are attributable to the assaults.

Although the Veteran has contended that he was discharged from 
service due to disability, the record shows that the Veteran was 
released from service on an administrative discharge on April 25, 
1974, after less than four months of service, because he was 
considered unfit for service due to possession of marijuana.  His 
initial discharge under conditions other than honorable was 
subsequently upgraded to an honorable discharge in a September 
1974 Administrative Decision because the prior discharge was 
solely by reason of unfitness and not based on misconduct.  

Service personnel records reveal that the Veteran was discovered 
in the bathroom in March 1974 with three other recruits by the 
drill instructor; a lit marijuana cigarette was found on the 
floor near them and the Veteran made no effort to deny use of the 
marijuana.  The Veteran subsequently claimed that he happened to 
walk into the bathroom right before two privates were to be 
apprehended for smoking marijuana.  

The Veteran's service treatment records do not show any 
complaints or findings of injury, to include as due to a personal 
assault.

According to private treatment records for June 1976, the Veteran 
complained that a disk in his back and neck popped if he turned 
his neck a certain way and that he had twitches of the 
extremities.  He also noted pain in the left anterior chest since 
he was knocked down and stepped upon.  No neck or back 
abnormality was found on examination.  Anxiety neurosis was 
diagnosed.  On a private psychiatric report dated in July 1976, 
the Veteran said that two people had come into his house and beat 
him severely two years earlier, which he thought might have had 
something to do with his divorce.  He also said that he was 
recently told that there was a "contract" on his life.  The 
diagnoses were chronic paranoid schizophrenia and alcoholism.

Private treatment records for April 1983 reveal that the Veteran 
said that his back problems started in 1971 or 1972 after lifting 
a heavy load.  He said that he developed problems in service with 
his left leg and left knee.  X-rays of the lumbar spine and left 
knee were within normal limits.  The diagnoses were marked 
psychoneurosis with paranoid changes, chronic alcoholism, and 
drug addiction.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  Pursuant to 38 
C.F.R. § 3.327(a) (2009), an examination will be requested 
whenever VA determines, as in this case, that there is a need to 
verify the etiology of a disability.  See also 38 C.F.R. § 3.159 
(2009).  

Therefore, the issues on appeal are REMANDED to the AMC/RO for 
the following actions:  

1.  The AMC/RO will contact the Veteran and 
ask him to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records involving 
treatment for PTSD, residuals of a head 
injury, a neck disability, a back 
disability, a hip disability, a left knee 
disability, a left ankle disability and/or 
a left foot disability since May 2010, the 
date of the most recent medical evidence on 
file.  After obtaining any necessary 
authorization from the Veteran for the 
release of his private medical records, the 
AMC/RO will obtain and associate with the 
file all records that are not currently on 
file.  If the AMC/RO is unsuccessful in 
obtaining any such records identified by 
the Veteran, it will inform the Veteran and 
his representative of this and request them 
to provide a copy of the outstanding 
medical records if possible.  

2.  The AMC/RO will advise the Veteran that 
he may submit any further information as to 
the personal assault in service that would 
support a diagnosis of PTSD, as required by 
38 C.F.R. § 3.304(f)(5) above, to include 
such evidence as records from law 
enforcement authorities, mental health 
counseling centers, hospitals, or 
physicians and statements from family 
members, roommates, fellow service members, 
or clergy, which will be added to the 
claims files.  

3.  After the above has been completed, 
the AMC/RO will schedule the Veteran for a 
VA examination by an appropriate medical 
or mental health care professional to 
determine whether the Veteran has PTSD due 
to a personal assault while in service.  
The following considerations will govern 
the examination:

a.  The claims folder and a copy of 
this remand must be made available 
to the examiner in conjunction with 
this examination.   The examination 
report must reflect review of 
pertinent material in the claims 
folder, to include the evidence 
summary noted above.  

b.  After review of the claims 
files and evaluation of the 
Veteran, the examiner must 
reconcile all psychiatric diagnoses 
documented in the Veteran's records 
and provide a current psychiatric 
diagnosis.

c.  After review of the claims 
files and evaluation of the 
Veteran, the examiner must express 
an opinion (1) Whether the Veteran 
has PTSD, and; (2) Whether, if the 
Veteran does have PTSD, such 
disorder was based on a personal 
assault or assaults as described by 
the Veteran.  A complete rationale 
for all opinions must be provided.  
The examiner must acknowledge and 
reiterate the relevant history 
supporting his/her conclusions.  
The report prepared must be typed.

d.  If the examiner responds to the 
above inquiry that he or she cannot 
so opine without resort to 
speculation, the AMC/RO will 
attempt to clarify whether there is 
evidence that needs to be obtained 
in order to render the opinion non-
speculative and to obtain such 
evidence.  

4.  The AMC/RO will also schedule the 
Veteran for a VA examination by an 
appropriate health care provider to 
determine the likely etiology of any 
residuals of a head injury.  The following 
considerations will govern the examination:

a. The claims folder and a copy of 
this remand must be made available to 
the examiner in conjunction with this 
examination.   The examination report 
must reflect review of pertinent 
material in the claims folder, to 
include the evidence summary noted 
above.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner will provide an opinion 
whether the Veteran currently has 
residuals of a head injury there were 
either incurred in or aggravated by 
service.  A complete rationale for all 
opinions must be provided.  

c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to speculation, 
this should be noted and explained.

d. If the examiner responds to the 
above inquiry that he or she cannot so 
opine without resort to speculation, 
the AMC/RO will attempt to clarify 
whether there is evidence that needs 
to be obtained in order to render the 
opinion 
non-speculative and to obtain such 
evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared 
must be typed.

5.  The AMC/RO will also schedule the 
Veteran for a VA examination by an 
appropriate health care provider to 
determine the likely etiology of any 
musculoskeletal disability of the neck, 
back, hip, left knee, left ankle, or left 
foot, to include DJD of the neck and left 
foot.  The examiner will comment 
specifically on whether any disability 
found is due to personal assault.  The 
following considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand must be made available to 
the examiner in conjunction with this 
examination.   The examination report 
must reflect review of pertinent 
material in the claims folder.  

b. After reviewing the claims file and 
examining the Veteran, the examiner 
will provide an opinion whether any 
DJD of the left foot found was either 
incurred in or aggravated by service.  
A complete rationale for all opinions 
must be provided.  

c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to speculation, 
this should be noted and explained.

d. If the examiner responds to the 
above inquiry that he or she cannot so 
opine without resort to speculation, 
the AMC/RO will attempt to clarify 
whether there is evidence that needs 
to be obtained in order to render the 
opinion non-speculative and to obtain 
such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail and correlated to a 
specific diagnosis.  

6.  Thereafter, the AMC/RO will review the 
claims files and ensure that the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

7.  The AMC/RO must notify the Veteran that 
it is his responsibility to report for the 
above examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any of the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

8.  Following completion of all indicated 
development, the AMC/RO will adjudicate the 
reopened claim for service connection for 
residuals of a head injury and readjudicate 
the issues of service connection for PTSD, 
for disability of the back, hip, left knee, 
left ankle, and left foot, and for DJD of 
the neck and left foot, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If any of the 
benefits sought on appeal remains denied, 
the Veteran will be provided a supplemental 
statement of the case, which should include 
all pertinent law and regulations.  The 
Veteran and his representative should then 
be given an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran may 
present additional evidence or argument while the case is in 
remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veteran
s Affairs


